Currier, Judge,
delivered the opinion of the court.
This and the case of Connoyer v. LaB'eaume, 45 Mo. 139, are identical in their controlling features. The testimony in the two cases was the same,¡except in one particular. In the case now before the court the plaintiff intrpduced, or sought to introduce, an additional piece of evidence for the purpose of showing that those from whom he seeks to deduce title were claimants before the land commissioners; It appears that Thomas F. Riddick and twelve others requested the recorder of land titles to make a record of all registered concessions found in certain books then in his office. The request was in writing and was as follows :
“ GENERAL Notice. — To Frederick Bates, Esq., Recorder of Land Titles in and for the Territory of Missouri: Sir — For the benefit of all parties interested, please record the registered concessions of Livre Terrein Nos. 1, 2, 3, 4, 5 and 6, on file in your office. (Signed by) Thos. F. Riddick and twelve others.”
A certified copy of this paper, as found of record in the office of the recorder, was offered in evidence by the plaintiffs in connection with the Dodier claim, as found recorded in Livre Terrein No. 2, p. 38; and this was the additional evidence above referred to. It does not appear that those under whom the plaintiffs claim had any agency in giving the notice. No evidence was offered connecting them with the transaction; nor does it appear that any signer of the paper was interested in the lands in question, or that any of them represented those who were or claimed to be so interested. The notice points to a mass of books, and asks that certain records should be made, but names no claimant and describes no lands, nor does it intimate that any one is in fact *167claiming under any of the concessions referred to. That certainly is not sucb a notice of claim as the acts of Congress contemplate, nor does . it appear ever to have been so regarded except by the plaintiffs in this suit.
The further point is made that the “representatives of Cerre, having accepted a certificate of re-location for so much of survey 3209 as is covered by survey 3306, are estopped from claiming any portion of this land under survey 3209.” It is here assumed that the representatives of Cerre had accepted a certificate of relocation, but there is no evidence on which to found the assumption. The suryeys and certificates of surveys are referred to, but contain no evidence tending to show that Cerre’s representatives “ accepted” the supposed certificate of re-location. The assumption on that subject is gratuitous and avails nothing.
The judgment will be affirmed.
The other judges concur.